BISCHOFF, J.
The check in suit was obviously drawn by the defendant to the plaintiff’s order for the accommodation of his (defendant’s) son, by whom it was delivered to the plaintiff for a valuable consideration—the extending of further credit to the son for new goods upon application of the check to his then indebtedness. The defendant’s testimony, supplemented by that of his son, clearly shows that this was an accommodation check, and the defense that no consideration passed to the drawer is not open to him in an action by a bona fide holder of such a check. Harbeck v. Craft, 4 Duer, 122; Laws 1897, p. 728, c. 612, § 55. Any question as to the plaintiff’s performance of its- agreement with the son is concluded by the justice’s finding of the facts favorable to the plaintiff upon credible evidence.
Judgment affirmed, with costs. All concur.

 1. See Bills and Notes, vol. 7, Cent. Dig. § 964.